Dismissed and Memorandum Opinion filed April 15, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00514-CV

                       ELIZABETH LAGUNA, Appellant
                                          V.
                HOUSTON HOUSING AUTHORITY, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1031234

               MEMORANDUM                          OPINION
      This is an appeal from a final judgment signed June 10, 2013. The clerk’s
record was filed August 16, 2013. The reporter’s record was filed October 29,
2013. Appellant’s brief was due December 2, 2013. Appellant requested and was
granted two extensions of time to file her brief until February 3, 2014. No brief
was filed, and appellant did not request a further extension of time to file the brief.
See Tex. R. App. P. 38.6(a), (d).
      On March 4, 2014, this court issued an order stating that unless appellant
filed a brief on or before March 24, 2014, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Boyce, Busby, and Wise.




                                         2